Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [DECHERT LLP LETTERHEAD] January 29, 2010 Securities and Exchange Commission treet, NE Washington, DC 20549 Re: Morgan Stanley Institutional Fund Trust (the Fund) Securities Act File No. 2-89729 Post-Effective Amendment No. 90 Investment Company Act No. 811-03980 Amendment No. 93 Dear Sir or Madam: In connection with the filing of Post-Effective Amendment No. 90 to this Funds Registration Statement on Form N-1A, we hereby represent, pursuant to Rule 485(b), that the said Post-Effective Amendment No. 90 filed pursuant to Rule 485(b) under the Securities Act of 1933 does not contain any disclosures which would render it ineligible to become effective pursuant to said Rule 485(b). Very truly yours, /s/ Stuart M. Strauss Stuart M. Strauss
